11th Court of Appeals
Eastland, Texas
Opinion
 
Michael Shawn Payne
            Appellant
Vs.                  No. 11-05-00212-CR -- Appeal from Taylor County
State of Texas
            Appellee
 
            The trial court convicted Michael Shawn Payne of possession of cocaine in a drug-free zone
and assessed his punishment at confinement for eight years.  We dismiss the appeal.
            In the certification of defendant’s right to appeal, the trial court stated that appellant had
waived his right to appeal.  On July 1, 2005, the clerk of this court wrote the parties stating that it
appeared that appellant had waived his right to appeal and requesting that appellant respond on or
before July 20, 2005, showing grounds for continuing this appeal.  There has been no response to
our July 1 letter.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
August 4, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Wright, J., and McCall, J.